Case 7:18-mj-08674-UA Document9 Filed 11/20/18 Page 1 of 5

AO 98 (Rev. 12/11) Appearance Bond

 

UNITED STATES DISTRICT COURT
for the
Southern District of New York

 

United States of America )
v. )
) Case No. 18 Mag 8674

Paul M. Rosenfeld )
Defendant )

APPEARANCE BOND

Defendant’s Agreement

L Paul M. Rosenfeld (defendant}, agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( [X] ) to appear for court proceedings;
( Bt} ) if convicted, to surrender to serve a sentence that the court may impose; or
( ]) to comply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
(]) C(t). This is a personal recognizance bond,

( J) (2) This is an unsecured bond of $ 150,000 to be cosigned by 2 Financially Responsible Persons

 

(£1) G) This is a secured bond of $ . , secured by:

 

(C1) @$

__, in cash deposited with the court,

(C1) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it ~ such as a lien, mortgage, or loan ~ and attach proof of

ownership and value}:

 

 

 

 

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record. —

(LJ) (c) a bail bond with a solvent surety (attach a copy af the bail bond, or describe it and identify the surety):

 

 

 

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

 
Case 7:18-mj-08674-UA Document9 Filed 11/20/18 Page 2 of 5

Page 2

AQ 98 (Rev. 12/11} Appearance Bond

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to

serve a sentence,

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(i) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
GB) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. 1, the defendant — and each surety — have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.

i, the defendant — and cach surety — declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

 

Date: | November 20, 2018

 

Defendant's signature

t . / gO 4 ry : — ;/ oy ; a
Mee Leven. / Pitt L fa DF jtlibw Are | OD be. hy t/ DOME

Surety/property owner — printed name Surety/property owner — Si, eprature and date

Lief fe ae. "a bate)
a fb & 2s wt bi

: . “~ | cme > 1OFRY “ ‘ft
Devd Rosen (|. LO. Pi “ S/dteg ity Jere ae loppen Mr ((/20/18

Suretyproperty owner — printed naie Surefy/property olyner — signature and date

Pa5~ Sug -2AFS iy

 

 

 

Surety/property owner — printed name Suretyproperty owner — signature and date
CLERK OF COURT
v\ }
/ i - Ue
Date: November 20, 2018 X Yi L- ~

/ Signature of Clerk or Deputy Clerk

Approved.

 

ct «PBs ce ao “ Cor é Ay,
a

Date: November 20, 2018
Judge's signature

 

 
Case 7:18-mj-08674-UA Document9 Filed 11/20/18 Page 3 of 5

AQ 199A (Rev. 12/1) Order Setting Conditions of Release Page lof 3. Pages

UNITED STATES DISTRICT COURT

for the

Southern Districtof New York

United States of America

v.
Case No. 18 Mag 8674
_PaulM. Rosenfeld

Defendant

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

 

Place

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
Case 7:18-mj-08674-UA Document9 Filed 11/20/18 Page 4 of 5

AO 199B (Rev. 12/11) Additional Conditions of Relcase Page 2 of 3 Pages
ADDITIONAL CONDITIONS OF RELEASE

IT 18 FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(B42) (6) The defendant is placed in the custody of:

 

 

Person or organization Mellin Lovrin
Address (only ifabove is att organization) —
City and state ‘Tei. No.

 

 

who agrees to (a) supervise the defendant, (b)} use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify pretrial services
immediately if the defendant violates a condition of release or is no fonger in the custodian’s custody. Fhis custody terminates upon admission of the
defendant to Westchester Medical Center. If the defendant is not admitted, the custodian must immediately notify and bring the defendant back to
the Pretrial Services Office.

 

 

Signed: _ oe _
Custodian , Date
(B41) (7) The defendant must:
(EJ) (a) submit to supervision by and report for supervision to the Pretrial Services Department (as directed} ,
tetephone number , fo later than ,

 

 

(LI) (b) continue or actively seek employment.
(E4) (c) continue or start an education program.

(BE) (d) surrender any passport to: Pretrial Services

(BX) ) (e) not obtain a passport or other international travel document.

(24) (f) abide by the following restrictions on personal association, residence, or travel: Travel is restricted to the SDNY

 

 

(C4) @& ‘avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,

 

 

 

 

including: _
(f]) (h} get medical or psychiatric treatment: The defendant is directed to be taken by ambulance to Westchester Medical Center upon _

release for a psychiatric evafuation. If admitted, the defendant must follow and complete any treatment program prescribed by his doctor.
(£1) (i return to custody each at o’clock after being released at ___ o'clock for employment, schooling,

or the following purposes:

 

 

(CJ) @) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

(D4) (k) not possess a firearm, destructive device, or other weapon.

((]) () notuse alcohol ( (7) )atall( (1 ) excessively.

(LJ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

(C1) (m) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing, The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing.

(CJ) (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

(C1) (@) participate in one of the following location restriction programs and comply with its requirements as directed,

(C1) G) Curfew. You are restricted to your residence every day( E])from tor C L] }as
directed by the pretrial services office or supervising officer; or

(C1) Gi) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances, court-ordered obligations, or other
activities approved in advance by the pretrial services office or supervising officer; or

(£1) dii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

(C1) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided.

(C] ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer,

(LJ) () report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.

(B4) (s) The defendant shall retum to Court immediately upon his release from Westchester Medical Center for reevaluation of his bail
conditions. The defendant shall sign HIPPA releases to allow pretrial access to his in-patient mental health treatment records.

 

 
Case 7:18-mj-08674-UA Document9 Filed 11/20/18 Page 5 of 5

AO 199C (Rev. 09/08) Advice of Penalties Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten

years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive,

it is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court, The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more ~ you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that | am the defendant in this case and that I am aware of the conditions of release. I promise to obey ali

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above,

  

Defendant's Signature
Fy at
of aw / VF

} / ance

   

 

 

 

Directions to the United States Marshal

( 24) The defendant is ORDERED released after processing.

( (1) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified.

 

Date: November 20,2018 Neer CM Can(Po
Judicial Officer's Signature

Judith C. McCarthy, United States Magistrate Judge

Printed name and fitle

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S.ATTORNEY US. MARSHAL

 

 
